Order, Supreme. Court, New York County (Franklin Weissberg, J.), entered on or about June 1, 2000, which denied defendants-appellants’ motion for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendants-appellants dismissing the complaint as against them.
Plaintiff Warren Sherwood allegedly fell on a sidewalk abutting a building owned and operated by defendants. It is uncontroverted that the commercial tenants were responsible for the removal of snow on that sidewalk and that defendants never undertook such activity. Defendants thereby demonstrated that they did not create or increase the hazard posed by ice and snow (see, Jiuz v City of New York, 244 AD2d 298). Plaintiffs’ speculation that defendants’ employees may have shoveled snow was insufficient to create a question of fact warranting denial of defendants’ motion for summary judgment. Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.